ORDER
_JjOn recommendation of the Judiciary Commission of Louisiana, and considering the response thereto filed by Judge Marul-lo,
IT IS ORDERED, ADJUDGED AND DECREED that Judge Marullo’s request for an extension of time to supplement his response be and hereby is denied.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Judge Frank A. Marullo, Jr., Orleans Parish Criminal District Court, Parish of Orleans, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately.
FOR THE COURT:
/s/ JUSTICE, SUPREME COURT OF LOUISIANA